Title: From John Adams to Mercy Otis Warren, 10 September 1783
From: Adams, John
To: Warren, Mercy Otis


          Madam
            Paris Septr. 10. 1783
          It is but a very few days, Since I received your Letter of the 4. of May, which affored me, as your Letters always do, a delicious Entertainment. Your friendly Congratulations, on the Success of my feeble Efforts, are very agreable to me, and very obliging.
          You Say that I shall never retire, till weary Nature diminishes my Capacity of acting in dignified difficulty.— Give me leave to say, that the Period is already arrived. Nature is weary, the Capacity is diminished but what is more agreable to Think of, the dignified difficulties are all at an End.— I always had a Knack at a Difficulty. My Country Clients used to tell me, Mr Adams is excellent at a difficult Case. and having a reputation for this I was always vexed with them.— Few of the Race of Adam have had more difficulties fall to his share.— But I consider them as all at an End in a manner.
          Probity, Madam would be not only the Surest, but the only Road to honour if Mankind were not deceived. But there are so many Ways of cheating and imposing upon the most enlightened People, that it is almost impossible to keep Steady their Approbation of the Just, their Contempt of the Vile, or their Abhorrence of the Wicked.
          I believe I have never failed to Answer a Letter from Marcia, if I have I was very much to blame, and very inattentive to my own Interest, for I prize very highly her Letters, both for the Pleasure and Instruction I derive from them
          I have absolutely got above all Fatigue from Pomp and Parade. it has no Effect upon me. one may be familiarized to any Thing. My house Stands in a very publick Place at the Confluence of Several, much frequented streets. there are generally half a dozen Chariots at a Time, rolling by upon the Pavements, for at least one and twenty hours out of the four & twenty making an incessant Roar, like the Falls of Niagara.— Yet I dont hear it.— I write, read, &c as if all were still.— The imposing Glare of a Court, at present has as little Effect on me. I am as insensible to it, as an I[ndi]an would be.
          I have indeed, Madame been horribly neglected in the Article of Intelligence. I have endeavoured to correspond with Members of Congress but before my Letters could reach them they had retired.— I have been Shamefully uninformed of what has passed at Philadelphia & Boston. But I hope for better Times.
          It was with very Affecting sentiments that I learned, the Death of Mr Otis my worthy Master. Extraordinary in Death as in Life, he has left a Character, which will never die, while the Memory of the American Revolution remains, whose Foundations he laid, with an Ennergy, and with those Masterly Abilities which no other Man possessed.
          With very great Respect and Esteem I have the / honour to be, Madam your sincere Friend and / very humble servant
          John Adams
        